This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 09 April 2021) has been withdrawn pursuant to 37 CFR § 1.114.
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 15 November 2021 have been considered and are pertinent to the rejections of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1& 16 are rejected under AIA  35 USC § 103 as being unpatentable over KR 101301471 B1 (Choi'471) in view of one or more of US 20110097492 A1 (Kerr'492) and US 20160369398 A1 (Yudovsky'398).
Regarding claim 1, Choi'471 discloses a substrate processing apparatus (atomic layer depositing {ALD} apparatus) comprising:
a process chamber (within upper chamber 40 & above lower chamber 20) in which a substrate (substrate) is processed; and
a substrate support (plate shaped, 1st stage 23 including plurality of grooves 241 accommodating plurality of 2nd stages 24) provided in the process chamber and comprising a plurality of supports (plurality of 2nd stages 24) where the substrate (substrate) is placed,
the process chamber (within upper chamber 40 & above lower chamber 20) comprising
a process region (below 1st hollow 423 of 1st module 42; below 2nd hollow 433 of 

    PNG
    media_image1.png
    1017
    1380
    media_image1.png
    Greyscale

FIG. 5 of Choi'471 (Cropped)

    PNG
    media_image2.png
    607
    1539
    media_image2.png
    Greyscale

FIG. 10 of Choi'471 (Top - Cropped)

    PNG
    media_image3.png
    914
    1539
    media_image3.png
    Greyscale

FIG. 4 of Choi'471 (Cropped & Annotated)

    PNG
    media_image4.png
    615
    1252
    media_image4.png
    Greyscale

FIG. 10 of Choi'471 (Bottom)
a purge region (associated with interval in body 421 surrounding 1st hollow 423 of 

    PNG
    media_image5.png
    1080
    1540
    media_image5.png
    Greyscale

FIGs. 10 & 11 of Choi'471 (Combined, Cropped, & Annotated)
the purge region purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42; associated with interval in body 431 surrounding 2nd hollow 433 of 2nd module 43; &/or associated with interval in body of 3rd module surrounding 3rd hollow of 3rd module) comprising:
a first pressure purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42) to be purged at a first pressure;

a ceiling (ceiling of interval in body 421 surrounding 1st hollow 423 of 1st module 42; ceiling of interval in body 431 surrounding 2nd hollow 433 of 2nd module 43; &/or ceiling of interval in body of 3rd module surrounding 3rd hollow of 3rd module) facing the substrate support (plate shaped, 1st stage 23 including plurality of grooves 241 accommodating plurality of 2nd stages 24) and comprising a first ceiling portion (ceiling of interval in body 421 surrounding 1st hollow 423 of 1st module 42) disposed in the first pressure purge region and a second ceiling portion (ceiling of interval in body 431 surrounding 2nd hollow 433 of 2nd module 43) disposed in the second pressure purge region; and
a partition (partition of body 421 defining interval in body 421 surrounding 1st hollow 423 of 1st module 42; partition of body 431 defining interval in body 431 surrounding 2nd hollow 433 of 2nd module 43; &/or partition of body of 3rd module defining interval in body of 3rd module surrounding 3rd hollow of 3rd module) extending in a direction toward the substrate support from a boundary between the first ceiling portion (ceiling of interval in body 421 surrounding 1st hollow 423 of 1st module 42) and the second ceiling portion (ceiling of interval in body 431 surrounding 2nd hollow 433 of 2nd module 43) to a height lower than both of a height of the first ceiling portion and a height of the second ceiling portion.
FIGs. 1-12; ¶¶[0010]-[0059]; & claims 1-26.

"to be purged at a first pressure" associated with the first pressure purge region; and
"to be purged at a second pressure lower than the first pressure" associated with the second pressure purge region,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the first pressure purge region of Choi'471 is capable of purging the first pressure purge region at a first pressure; and
the second pressure purge region of Choi'471 is capable of purging the second pressure purge region at a second pressure than the first pressure,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Choi'471 since Choi'471 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by Choi'471.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 1, Choi'471 does not expressly disclose:
the ceiling, which faces the substrate support, including the first ceiling portion disposed in the first pressure purge region, the second ceiling portion disposed in the second pressure purge region, and the partition between the first and second ceiling portions being a single body.
Regarding claim 1, Kerr'492 discloses:
a ceiling (ceiling of output channels 12 & exhaust channels 154), which faces a substrate support (substrate support 96 supporting substrate 20), including:

    PNG
    media_image6.png
    2361
    4680
    media_image6.png
    Greyscale

FIG. 3 of Kerr'492

    PNG
    media_image7.png
    3008
    4291
    media_image7.png
    Greyscale

FIG. 13 of Kerr'492

a second ceiling portion (2nd ceiling portion associated with another of exhaust channels 22 &/or 154) disposed in a second region; and
a partition (partition between 1st & 2nd ceiling portions) between the first ceiling portion (1st ceiling portion associated with one of exhaust channels 22 &/or 154) and the second ceiling portion (2nd ceiling portion associated with another of exhaust channels 22 &/or 154) formed as a single body (See FIG. 8).
FIGs. 1A-D-19; ¶¶[0084]-[0102]; ¶¶[0109]-[0155]; ¶¶[0158]-[0162]; & ¶¶[0175]-[0193].

    PNG
    media_image8.png
    2545
    2369
    media_image8.png
    Greyscale

FIG. 8 of Kerr'492
Regarding claim 1, Yudovsky'398 discloses:
a ceiling (ceiling of reactive gas ports 425, 435, 325, 338, & 335 & vacuum ports 445 & 446), which faces a substrate support (susceptor assembly 140 substrates 60), including:

    PNG
    media_image9.png
    1657
    4370
    media_image9.png
    Greyscale

FIG. 1 of Yudovsky'398

    PNG
    media_image10.png
    2496
    4273
    media_image10.png
    Greyscale

FIG. 8 of Yudovsky'398
a first ceiling portion (1st ceiling portion associated with vacuum port 445 about reactive 
a second ceiling portion (2nd ceiling portion associated with vacuum port 446 about reactive gas port 435) disposed in a second region; and
a partition (partition between 1st & 2nd ceiling portions) between the first ceiling portion (1st ceiling portion associated with vacuum port 445 about reactive gas port 425) and the second ceiling portion (2nd ceiling portion associated with vacuum port 446 about reactive gas port 435) formed either as a single body or a multi-sector body (See ¶[0022] & ¶[0028]).
FIGs. 1-8; & ¶¶[0005]-[0069].
Making the multiple body ceiling of Choi'471 a one-piece construct (i.e., a single body) as disclosed by each of Kerr'492 and Yudovsky'398, as an implementation of a predictable engineering choice, is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B).  In addition, forming a ceiling, which faces a substrate support, to include a first ceiling portion in a first region and a second ceiling portion in a second region with a partition therebetween as a single body is common knowledge in the art.  See MPEP § 2144.03.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the multiple body ceiling of Choi'471 a one-piece construct (i.e., a single body) as disclosed by each of Kerr'492 and Yudovsky'398.
Regarding claim 16, Choi'471 discloses:
an inner pressure of the first pressure purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42) being lower than an inner pressure of the process region (below 1st hollow 423 of 1st module 42; below 2nd hollow 433 of 2nd module 43; &/or below 3rd hollow of 3rd module).

Each of the limitations:
"inner pressure of the process region" associated with the process region; and 
"inner pressure of the first pressure purge region being lower than the inner pressure of the process region " associated with the first pressure purge region,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the process region of Choi'471 is capable of being at a process region, inner pressure; and
first pressure purge region of Choi'471 is capable of being at a first pressure purge region, inner pressure that is lower than the process region, inner pressure,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Choi'471 since Choi'471 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by Choi'471.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Claims 2-10 & 16-20 are rejected under AIA  35 USC § 103 as being unpatentable over KR 101301471 B1 (Choi'471) in view of one or more of US 20110097492 A1 (Kerr'492) and US 20160369398 A1 (Yudovsky'398) as applied to claims 1 &16 above, and further in view of US 20130118895 A1 (Roozeboom'895).
Regarding claim 2, Choi'471 and one or more of Kerr'492 and Yudovsky'398, by way of Choi'471, discloses a substrate processing apparatus (atomic layer depositing {ALD} apparatus) comprising:


    PNG
    media_image1.png
    1017
    1380
    media_image1.png
    Greyscale

FIG. 5 of Choi'471 (Cropped)
a substrate support (plate shaped, 1st stage 23 including plurality of grooves 241 accommodating plurality of 2nd stages 24) provided in the process chamber and comprising a plurality of supports (plurality of 2nd stages 24) where the substrate (substrate) is placed,
the process chamber (within upper chamber 40 & above lower chamber 20) comprising
a process region (below 1st hollow 423 of 1st module 42; below 2nd hollow 433 of 2nd module 43; &/or below 3rd hollow of 3rd module) where a process gas is 

    PNG
    media_image3.png
    914
    1539
    media_image3.png
    Greyscale

FIG. 4 of Choi'471 (Cropped & Annotated)
a purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42; associated with interval in body 431 surrounding 2nd hollow 433 of 2nd module 43; &/or associated with interval in body of 3rd module surrounding 3rd hollow of 3rd module) where the process gas above the substrate (substrate) is purged, and
the purge region purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42; associated with interval in body 431 surrounding 2nd hollow 433 of 2nd module 43; &/or associated with interval in body of 3rd module surrounding 3rd hollow of 3rd module) comprising:
a first pressure purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42) to be purged at a first pressure;

    PNG
    media_image2.png
    607
    1539
    media_image2.png
    Greyscale

FIG. 10 of Choi'471 (Top - Cropped)

    PNG
    media_image4.png
    615
    1252
    media_image4.png
    Greyscale

FIG. 10 of Choi'471 (Bottom)
a second pressure purge region (associated with interval in body 431 surrounding 1st hollow 433 of 2nd module 43) to be purged at a second pressure lower than the first pressure;

    PNG
    media_image5.png
    1080
    1540
    media_image5.png
    Greyscale

FIGs. 10 & 11 of Choi'471 (Combined, Cropped, & Annotated)
a ceiling (ceiling of interval in body 421 surrounding 1st hollow 423 of 1st module 42; ceiling of interval in body 431 surrounding 2nd hollow 433 of 2nd module 43; &/or ceiling of interval in body of 3rd module surrounding 3rd hollow of 3rd module) facing the substrate support (plate shaped, 1st stage 23 including plurality of grooves 241 accommodating plurality of 2nd stages 24) and comprising a first ceiling portion (ceiling of interval in body 421 surrounding 1st hollow 423 of 1st module 42) disposed in the first pressure purge region and a second ceiling portion (ceiling of interval in body 431 surrounding 2nd hollow 433 of 2nd module 43) disposed in the second pressure purge region; and

the partition (partition of body 421 defining interval in body 421 surrounding 1st hollow 423 of 1st module 42) is connected continuously with the ceiling (ceiling of interval in body 421 surrounding 1st hollow 423 of 1st module 42; ceiling of interval in body 431 surrounding 2nd hollow 433 of 2nd module 43; &/or ceiling of interval in body of 3rd module surrounding 3rd hollow of 3rd module) and configured to separate the first pressure purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42) and the second pressure purge region (associated with interval in body 431 surrounding 1st hollow 433 of 2nd module 43) from each other.
FIGs. 1-12; ¶¶[0010]-[0059]; & claims 1-26.
Each of the limitations:
"to be purged at a first pressure" associated with the first pressure purge region; and
"to be purged at a second pressure lower than the first pressure" associated with the second pressure purge region; and
"configured to separate the first pressure purge region and the second pressure purge region from each other" associated with the partition,

the first pressure purge region of Choi'471 is capable of purging the first pressure purge region at a first pressure; and
the second pressure purge region of Choi'471 is capable of purging the second pressure purge region at a second pressure than the first pressure; and
the partition of Choi'471 separates the first pressure purge region of Choi'471 from the second pressure purge region of Choi'471,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Choi'471 since Choi'471 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations [the limitation] disclosed by Choi'471.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 2, Choi'471 and one or more of Kerr'492 and Yudovsky'398 does not expressly disclose:
the height of the second ceiling portion being lower than the height of the first ceiling portion.
Regarding claim 2, Roozeboom'895 discloses:
a ceiling (ceiling portion at Ppu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100 & ceiling portion at Ppu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100) facing a substrate support (support part 10) and comprising
a first ceiling portion (ceiling portion at Ppu(2) of exhaust zone 71(2) in cavity 20 at pu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100) to be purged at a first pressure (Ppu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100 {Ppu(2) = ~5 - 95 Pa}) having a first height (Hpu(2) associated with Ppu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100),

    PNG
    media_image11.png
    570
    936
    media_image11.png
    Greyscale

FIG. 4 of Roozeboom'895 (Annotated)
a second ceiling portion (ceiling portion at Ppu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100) disposed in a second pressure purge region (at Ppu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100) to be purged at a second pressure (Ppu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100 {Ppu(3) = ~0 - 900 Pa}) pu(3) associated with Ppu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100),
the second height (Hpu(3) of zone 3; Hpu(2) > Hpu(3)) of the second ceiling portion lower than the first height (Hpu(2) of zone 3; Hpu(3) > Hpu(2)) of the first ceiling portion, and
the second pressure (Ppu(3) of zone 3; {Ppu(3) = ~0-900 Pa, see e.g., ¶[0032]: Pp - Ppu = 100-500 Pa & ¶[0049]: Pp = 100-1000 Pa} > {Ppu(2) = ~5-95 Pa, see e.g., ¶[0032]: Pe - Ppu = 0.5-5 Pa & ¶[0048]: Pe = 10-100 Pa}) of the second pressure purge region lower than the first pressure (Ppu(2) of zone 2; {Ppu(3) = ~0-900 Pa, see e.g., ¶[0032]: Pp - Ppu = 100-500 Pa & ¶[0049]: Pp = 100-1000 Pa} > {Ppu(2) = ~5-95 Pa, see e.g., ¶[0032]: Pe - Ppu = 0.5-5 Pa & ¶[0048]: Pe = 10-100 Pa}) of the first pressure purge region.
FIGs. 1-8B & 10; ¶¶[0007]-[0016]; ¶¶[0017]-[0025]; ¶¶[0027]-[0059]; & ¶¶[0064]-[0092].
A motivation for arranging the heights of the first and second ceiling portions of Choi'471 and one or more of Kerr'492 and Yudovsky'398 so that the second height of the second ceiling portion is lower than the first height of the first ceiling portion as disclosed by Roozeboom'895, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to arrange the heights of the first and second ceiling portions of Choi'471 and one or more of Kerr'492 and Yudovsky'398 so that the second height of the second ceiling portion is lower than the first height of the first ceiling portion as disclosed by 
Regarding claims 3 & 4, although disclosing the structural feature(s) (i.e., an exhaust pipe, which has a diameter (i.e., 2nd diameter), connected to the second pressure purge region; & an exhaust pipe, which a diameter (i.e., 1st diameter), connected to the first pressure purge region) of the device (i.e., RIE apparatus), the combination of Choi'471, one or more of Kerr'492 and Yudovsky'398, and Roozeboom'895 does not expressly disclose the claimed sizing (i.e., a 2nd diameter greater than 1st diameter) of the disclosed structural feature(s).
However, the claimed sizing (i.e., a 2nd diameter greater than 1st diameter) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (the combination of the combination of Choi'471, one or more of Kerr'492 and Yudovsky'398, and Roozeboom'895).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (the combination of Choi'471, one or more of Kerr'492 and Yudovsky'398, and Roozeboom'895).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., a 2nd diameter greater than 1st diameter) of such disclosed structural feature(s) (i.e., an exhaust pipe, which has a diameter See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the 2nd diameter and the 1st diameter of the combination of Choi'471, one or more of Kerr'492 and Yudovsky'398, and Roozeboom'895 so that the 2nd diameter is greater than 1st diameter.
Regarding claim 5, Choi'471 discloses:
the ceiling constituted by a lower surface of a top plate (lower surface of ring-shape of upper chamber 40) constituting the process chamber (within upper chamber 40 & above lower chamber 20)
(FIGs. 1-12; ¶¶[0010]-[0059]; & claims 1-26), and
Roozeboom'895 discloses:
a ceiling (ceiling portion at Ppu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of pu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100) constituted by a lower surface of a top plate constituting a process chamber (within upper chamber 40 & above lower chamber 20), and
the height from the lower surface to an upper surface of the top plate (at ceiling portion at Ppu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100) in the second pressure purge region is greater than the height from the lower surface to the upper surface of the top plate (ceiling portion at Ppu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100) in the first pressure purge region.
FIGs. 1-8B & 10; ¶¶[0007]-[0016]; ¶¶[0017]-[0025]; ¶¶[0027]-[0059]; & ¶¶[0064]-[0092].
Regarding claims 6-10, Roozeboom'895 discloses:
a moving distance (moving distance of both exhaust zones 71(3) in cavity 30 at zone 3 of apparatus 100 in FIG. 6) of a substrate (substrate 5) in a second pressure purge region (at Ppu(3) of exhaust zones 71(3) in cavity 30 at zone 3 of apparatus 100 in FIG. 6) being longer than longer than

    PNG
    media_image12.png
    477
    1309
    media_image12.png
    Greyscale

FIG. 6 of Roozeboom'895
pu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100 in FIG. 6).
FIGs. 1-8B & 10; ¶¶[0007]-[0016]; ¶¶[0017]-[0025]; ¶¶[0027]-[0059]; & ¶¶[0064]-[0092].
In addition and/or in the alternative, the combination of Choi'471 and Roozeboom'895 discloses the structural feature(s) (i.e., moving distance of substrate in second pressure purge region {moving distance of both exhaust zones 71(3) in cavity 30 at zone 3 of apparatus 100 in FIG. 6}; & moving distance of substrate in first pressure purge region {moving distance of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100 in FIG. 6}) of the device (i.e., apparatus), so that even if it is interpreted that the combination of Choi'471 and Roozeboom'895 does not expressly disclose the claimed sizing (i.e., moving distance of substrate in second pressure purge region longer than moving distance of substrate in first pressure purge region) of the disclosed structural feature(s) (i.e., moving distance of substrate in second pressure purge region; & moving distance of substrate in first pressure purge region) it would have been obvious to a person having ordinary skill to:
(a)      scale of the relative dimensions of the disclosed structural feature(s) (i.e., moving distance of substrate in second pressure purge region; & moving distance of substrate in first pressure purge region) of the device (i.e., apparatus) of the prior art (the combination of Choi'471, one or more of Kerr'492 and Yudovsky'398, and Roozeboom'895) to produces a device that performs the same as the device of the prior (the combination of Choi'471 and Roozeboom'895).  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 
(b)      experiment with respect to the sizing of such disclosed structural feature(s) (i.e., moving distance of substrate in second pressure purge region; & moving distance of substrate in first pressure purge region) of the device (i.e., apparatus) of the prior art (the combination of Choi'471 and Roozeboom'895).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the moving distances of substrate in the first and second pressure purge region of the combination of Choi'471 and Roozeboom'895 so that the moving distance of substrate in second pressure purge region is longer than moving distance of substrate in first pressure purge region.
Regarding claim 16, Choi'471 and one or more of Kerr'492 and Yudovsky'398, by way of Choi'471, discloses:
an inner pressure of the first pressure purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42) being lower than an inner pressure of the process region (below 1st hollow 423 of 1st module 42; below 2nd hollow 433 of 2nd module 43; &/or below 3rd hollow of 3rd module).
FIGs. 1-12; ¶¶[0010]-[0059]; & claims 1-26.
Each of the limitations:

"inner pressure of the first pressure purge region being lower than the inner pressure of the process region " associated with the first pressure purge region,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:

    PNG
    media_image5.png
    1080
    1540
    media_image5.png
    Greyscale

FIGs. 10 & 11 of Choi'471 (Combined, Cropped, & Annotated)
the process region of Choi'471 is capable of being at a process region, inner pressure; and
first pressure purge region of Choi'471 is capable of being at a first pressure purge region, inner pressure that is lower than the process region, inner pressure,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of 
Regarding claims 16-20, Roozeboom'895 discloses:

    PNG
    media_image11.png
    570
    936
    media_image11.png
    Greyscale

FIG. 4 of Roozeboom'895 (Annotated)
an inner pressure (Ppu(2) of zone 2; {Ppu(2) = ~5-95 Pa, see e.g., ¶[0032]: Pe - Ppu = 0.5-5 Pa & ¶[0048]} < {Pe = 10-100 Pa}) of a first pressure purge region (at Ppu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100) is lower than an inner pressure (Pe of zone 2; {Pe = 10-100 Pa} > {Ppu(2) = ~5-95 Pa, see e.g., ¶[0032]: Pe - Ppu = 0.5-5 Pa & ¶[0048]}) of a process region (at Pe of etching 
FIGs. 1-8B & 10; ¶¶[0007]-[0016]; ¶¶[0017]-[0025]; ¶¶[0027]-[0059]; & ¶¶[0064]-[0092].
(a)	Claims 11-15 are rejected under AIA  35 USC § 103 as being unpatentable over KR 101301471 B1 (Choi'471) in view of one or more of US 20110097492 A1 (Kerr'492) and US 20160369398 A1 (Yudovsky'398) as applied to claims 1 & 16 above, and further in view of US 20170247794 A1 (Mukae'794); and
(b)	Claims 11-15 are rejected under AIA  35 USC § 103 as being unpatentable over KR 101301471 B1 (Choi'471) in view of one or more of US 20110097492 A1 (Kerr'492) and US 20160369398 A1 (Yudovsky'398), and US 20130118895 A1 (Roozeboom'895) as applied to claims 2-10 & 16-20 above, and further in view of US 20170247794 A1 (Mukae'794).
Regarding claim 11, Choi'471 and one or more of Kerr'492 and Yudovsky'398, by way of Choi'471, discloses: and
claims 12-15, Choi'471, one or more of Kerr'492 and Yudovsky'398, and Roozeboom'895, by way of Choi'471, discloses:
the purge region (associated with interval in body 421 surrounding 1st hollow 423 of 1st module 42; associated with interval in body 431 surrounding 2nd hollow 433 of 2nd module 43; &/or associated with interval in body of 3rd module surrounding 3rd hollow of 3rd module) comprising a third pressure purge region (associated with interval in body of 3rd module surrounding 3rd hollow of 3rd module) to be purged at a third pressure
(FIGs. 1-12; ¶¶[0010]-[0059]; & claims 1-26), and

    PNG
    media_image3.png
    914
    1539
    media_image3.png
    Greyscale

FIG. 4 of Choi'471 (Cropped & Annotated)
regarding claims 11-15, given that Choi'471, one or more of Kerr'492 and Yudovsky'398, and Roozeboom'895, by way of Roozeboom'895, discloses:
a substrate processing apparatus (e.g., apparatus 100) comprising a controller 
(pressure controller configured to control Ppu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100; Ppu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100 … etc.) configured to control one or both of an exhaust amount in a first pressure purge region (at Ppu(2) of exhaust zone 71(2) in cavity 20 at zone 2 of apparatus 100) and a second pressure purge region (at Ppu(3) of exhaust zone 71(3) in cavity 30 at zone 3 of apparatus 100).
(FIGs. 1-8B & 10; ¶¶[0007]-[0016]; ¶¶[0017]-[0025]; ¶¶[0027]-[0059]; & ¶¶[0064]-[0092]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of the combination of Choi'471, one or 
Regarding claims 12-15, Choi'471, one or more of Kerr'492 and Yudovsky'398, and Roozeboom'895 does not expressly disclose:
the substrate processing apparatus comprising:
a purge gas supplier configured to supply a purge gas to the first pressure purge region and the third pressure purge region; and
a controller configured to control a supply flow rate of the purge gas by the purge gas supplier.
Regarding claims 12-15, Mukae'794 discloses:

    PNG
    media_image13.png
    652
    1331
    media_image13.png
    Greyscale

FIG. 1A of Mukae'794 (Cropped)

    PNG
    media_image14.png
    948
    1495
    media_image14.png
    Greyscale

FIG. 1B of Mukae'794 (Cropped)
a substrate processing apparatus (ALD reactor system 2000) comprising:
pressure purge regions (each purge spaces 150, 250, 350, & 450 including at least one respective purge gas inlet 70 & respective vacuum port 80) where process gas above a substrate is purged, each pressure purge regions comprising:
at least one exhaust port (at least one respective vacuum port 80) configured to evacuate the pressure purge region to purge process gas above the substrate; and
at least one purge gas supply (at least one respective purge gas inlet 70) configured to supply purge the pressure purge region to purge process gas above the substrate.
FIGs. 1A, 1B, & 2; ¶¶[0005]-[0011]; & ¶¶[0015]-[0055].
See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add and control at least one purge gas supply as disclosed by Mukae'794 to each pressure purge region of Choi'471, one or more of Kerr'492 and Yudovsky'398, and/or Roozeboom'895.
In addition and/or in the alternative, substituting each exhaust channel of each exhaust zone of Choi'471, one or more of Kerr'492 and Yudovsky'398, and/or Roozeboom'895 with the pressure purge region including the purge gas supply and the exhaust channel as disclosed by Mukae'794 is to prevent the mixing of the process gases from neighboring processing spaces while at the same purging excess processing gas.  Such substitution, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute each exhaust channel of each exhaust zone of Choi'471, one or more of Kerr'492 and Yudovsky'398, and/or Roozeboom'895 with the pressure purge region including the purge gas supply and the exhaust channel as 
Response to Arguments
Applicant's arguments accompanying Applicant's RCE dated 08 October 2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination. Among such prior art are:
(a)	US 20090081366 A1 (Kerr'366);
(b)	US 20090081842 A1 (Nelson'842);
(c)	US 20090078204 A1 (Kerr'204);
(d)	US 20100055317 A1 (Kato'317);
(e)	US 20110097494 A1 (Kerr'494);
(f)	US 20110097492 A1 (Kerr'492);
(g)	US 20130312855 A1 (Birtcher'855);
(h)	US 20160068958 A1 (Kelkar'958);
(i)	US 20160217999 A1 (Sato'999);
(j)	US 20160260587 A1 (Miura'587);
(k)	US 20160369398 A1 (Yudovsky'398);
(l)	US 20180265980 A1 (Tutt'980);
(m)	US 20180275088 A1 (Huff'088); and
(n)	US 20180279485 A1 (Hillman'485),
each of which evidences (by for example disclosing, suggesting, and/or making predictable) that forming as a single body a ceiling, which faces a substrate support, to include a first ceiling portion in a first region and a second ceiling portion in a second region with a partition therebetween is common knowledge in the art.  See MPEP § 2144.03.  To that end, making a multiple body ceiling, which faces a substrate support, including a first ceiling portion in a first region and a second ceiling portion in a second region with a partition therebetween a one-piece construct (i.e., a single body), as an implementation of a predictable engineering choice, is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716